DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Hewlett-Packard Development Company, L.P. application filed with the Office on 6 March 2020.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the US National Stage Application to an International Patent Application, PCT/US2017/056579, which was filed on 13 October 2017.  Therefore, the instant application has an effective filing date of 13 October 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 6 March 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 4 each recited a deposition volume  based on “an inverse of the estimated concentration for a single cell”.  However, volume units would not result from an inverse of concentration, e.g., the inverse of a concentration in cells/mL units would be mL/cell, not volume per se.

Claims 7 and 8 each recite the limitation "reacted reagent".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the deposited volume".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 11, and is thus rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by S. Moon, et al. (“Drop-on-Demand Single Cell Isolation and Total RNA Analysis”, PLOS One, 6(3), p. e17455-1 - e17455-10, March 2011; hereinafter, “Moon”).

Regarding claim 1, Moon discloses the analysis of cell encapsulating droplets for cell viability and performed genomic analysis on stem cells (last ¶, Introduction, p. e17455-3; which reads upon the instantly claimed, “[a] method of sequencing multiple nucleic acid sequences”).  Moon teaches cell loading concentrations ranging from a 0.5×105 to 7.5×105 cells/ml, wherein theoretical and experimental results indicated that the 1.0×105 cells/ml concentration was optimal to encapsulate single cells in droplets, since the resulting average number of cells per droplet and the standard deviation were 0.88±0.14, and the theoretical model agrees with the experimental results, both indicate that the maximum single cell encapsulation event is likely to take place at the 1×105 concentration (2nd ¶, Results and Discussion, p. e17455-3 – e17455-4; which reads upon the limitations, “estimate a concentration of cells in a solution. . . the amount of solution selected to contain no more than a single cell”).  Moon further teaches use of a single cell droplet ejector system consisting of an automated xyz stage and a sub-nanoliter dispensing valve controlled with via LabviewTM (1st ¶, Drop-on-demand single cell patterning, p. e17455-6 – e17455-7) to dispense an array of droplets into a well plate (Figure 1b(2); which reads upon, “depositing a volume of the solution into a well on a well plate using an ejection device”).

Regarding claim 2, Moon teaches addition of lysing solution into the wells (Figure 1b(3)).

Regarding claim 7, Moon teaches removing reacted reagent from well onto microarray (Figure 1b(4)).

Regarding 11, Moon discloses the analysis of cell encapsulating droplets for cell viability and performed genomic analysis on stem cells (last ¶, Introduction, p. e17455-3; which reads upon the instantly claimed, “[a] system for sequencing a plurality of nucleic acid sequences”).  Moon teaches use of a single cell droplet ejector system consisting of an automated xyz stage and a sub-nanoliter dispensing valve controlled with via LabviewTM (1st ¶, Drop-on-demand single cell patterning, p. e17455-6 – e17455-7) to dispense an array of droplets into a well plate (Figure 1b(2); which reads on “an ejection device comprising a reservoir, the reservoir to hold a solution containing a plurality of cells, the plurality of cells containing different respective nucleic acid sequences to be sequenced; and a controller to receive a concentration of cells in the solution and to modify the deposited volume of the solution by the ejection device based on the concentration of cells in the solution.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon.

Regarding claim 3-6, Moon teaches the limitations of claim 1, as outlined above.
Moon does not explicitly teach the recited volumes of said claims.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP §2144.04 IV A

Regarding claim 8, Moon teaches the limitations of instant claims 1 and 7, as outlined above.
Moon does not explicitly teach removing reacted reagent from the well simultaneously on a plurality of wells.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP §2144.04 VI B

Regarding claims 9 and 10, Moon teaches the maximum single cell encapsulation event is likely to take place at the 1×105 concentration (2nd ¶, Results and Discussion, p. e17455-3 – e17455-4).  Therefore, it would be obvious to one of ordinary skill in the art to have either diluted or concentrated the sample solution to obtain the maximum single cell encapsulation event.

Regarding claim 12, Moon teaches a single cell droplet ejector system (1st ¶, Drop-on-demand single cell patterning, p. e17455-6 – e17455-7).
Moon does not explicitly teach a plurality of nozzles or plurality of sizes.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP §2144.04 IV A & VI B

Allowable Subject Matter
Claims 13-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Moon reference is closest prior art to the instant claims.  However, Moon does not teach a controller to calculate a cell density, wherein the ejector device receives solution form the reservoir and ejects solution as droplets, the droplet size being determined by the controller.
 
Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
19 July 2022